THE ATTORNEY GENERAL HAS REQUESTED THAT I RESPOND TO YOUR REQUEST FOR AN OFFICIAL OPINION ADDRESSING, IN EFFECT, THE FOLLOWING QUESTION:
  WHETHER OFFICIALS OF THE STATE FAIR OF OKLAHOMA MAY PROHIBIT THE SALE OF MERCHANDISE CONTAINING THE FLAG OR A REPRESENTATION OF THE FLAG OF THE UNITED STATES.
IT APPEARS THAT IT IS NOT NECESSARY TO RESPOND TO YOUR INQUIRY BY THE ISSUANCE OF A FORMAL OPINION BECAUSE A CLEAR READING OF SEVERAL STATUTES AND COURT CASES DISCLOSES THE FOLLOWING ANSWERS TO YOUR QUESTIONS.
THERE ARE TWO STATUTES WHICH LIMIT THE USE OF THE FLAG OF THE UNITED STATES IN THE MERCHANDIZING ARENA. TITLE 25 O.S. 155 (1981) MAKES IT UNLAWFUL TO PLACE ANY LETTERING ON A FLAG OR USE IT IN ANY MANNER FOR ADVERTISING OR FOR RECEIVING, HOLDING, CARRYING OR DELIVERING ANY ITEM. TITLE 21 O.S. 371 (1981) MAKES IT UNLAWFUL TO PRINT OR ATTACH ANYTHING TO AN AMERICAN FLAG WITH THE INTENT TO MAKE A PROFIT THEREFROM. THIS STATUTE ALSO PROHIBITS USING THE FLAG AS A LABEL OR TRADEMARK.
WHILE THESE STATUTES DO LIMIT OR PROHIBIT THE USE OF THE FLAG IN ADVERTISING, IT IS IMPORTANT TO NOTE THAT RECENT DECISIONS OF THE UNITED STATES SUPREME COURT MOST PROBABLY RENDER THESE STATUTES UNENFORCEABLE. IN THE NOW FAMOUS CASE OF TEXAS V. JOHNSON, 491 U.S. 397, 109 S.CT. 2533, 105 L.ED.2D 342 (1989), THE UNITED STATES SUPREME COURT HELD THAT BURNING THE AMERICAN FLAG IN PROTEST IS PROTECTED SPEECH UNDER THE FIRST AMENDMENT TO THE UNITED STATES CONSTITUTION. LIKEWISE, THE COURT HAS HELD THAT CORPORATIONS AND COMPANIES HAVE INTERESTS IN A CONCEPT KNOWN AS "COMMERCIAL FREE SPEECH". ZAUDERER V. OFFICE OF DISCIPLINARY COUNSEL OF THE SUPREME COURT OF OHIO,471 U.S. 626, 105 S.CT. 2265, 85 L.ED.2D 652 (1985). IT ONLY STANDS TO REASON THAT IF THE SUPREME COURT WOULD HOLD THAT BURNING THE FLAG IS PROTECTED SPEECH, PRINTING SOMETHING ON IT OR USING IT IN AN ADVERTISEMENT WOULD ALSO BE PROTECTED SINCE IT IS ARGUABLY LESS OFFENSIVE AND INVOLVES THE USE OF THE FLAG TO COMMUNICATE AN "IDEA".
FINALLY, IT IS IMPORTANT TO NOTE THAT NEITHER OF THESE STATUTES PROHIBITS THE SALE OF ACTUAL FLAGS OR MATERIALS WITH FLAGS PRINTED ON THEM. CONFISCATION OF FLAGS TO BE SOLD IN THIS MANNER WOULD NOT BE SANCTIONED BY THE ABOVE-MENTIONED STATUTES.
(DISPLAY OF AMERICAN FLAG)
(STEVEN SPEARS KERR)